

117 HR 5431 IH: Designating the Chinese Communist Party as a Transnational Organized Crime Group Act
U.S. House of Representatives
2021-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5431IN THE HOUSE OF REPRESENTATIVESSeptember 30, 2021Mr. Perry (for himself, Mr. Burchett, Mr. Good of Virginia, and Mr. DesJarlais) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo designate the Chinese Communist Party (CCP) as a transnational organized crime group.1.Short titleThis Act may be cited as the Designating the Chinese Communist Party as a Transnational Organized Crime Group Act.2.FindingsThe Congress finds the following:(1)The 90,000,000 members of the Chinese Communist Party (referred in this Act as the CCP) are the sole ruling political party of the People’s Republic of China (PRC) under the direction of General Secretary Xi Jinping.(2)On June 30, 2020, in direct violation of the Sino-British Joint Declaration, the PRC passed a draconian national security law for Hong Kong that gives the ruling CCP sweeping new powers over the semi-autonomous city of Hong Kong.(3)The national security law allows mainland Chinese officials to operate in Hong Kong and gives Beijing the power to subjugate the people of Hong Kong to the dictums of the CCP.(4)The physical wellbeing of foreign nationals is at risk under the CCP’s new National Security Law.(5)In response to the CCP-led human rights violations of unjust abuse and detention perpetrated against the Uyghurs, Secretary of State Mike Pompeo announced on July 9, 2020, that the Trump administration would bar the entry of the following three prominent CCP officials into the United States—(A)Chen Quanguo, the Communist Party’s Secretary of the Xinjiang Uyghur Autonomous Region (XUAR) in Northwest China and a member of the Politburo;(B)Zhu Hailun, Party Secretary of the Xinjiang Political and Legal Committee (XPLC); and(C)Wang Mingshan, Party Secretary of the Xinjiang Public Security Bureau (XPSB).(6)On July 13, 2020, the Chinese Foreign Ministry imposed sanctions against four United States officials, including Senator Ted Cruz of Texas, Senator Marco Rubio of Florida, Representative Chris Smith of New Jersey, and the Honorable Sam Brownback, United States Ambassador for International Religious Freedom, in retaliation to Mr. Pompeo’s July 9th announcement.(7)On September 22, 2020, the House of Representatives passed H.R. 6210, the Uyghur Forced Labor Prevention Act, in a wide, bi-partisan manner. (8)Despite China’s promise to confirm all forms of fentanyl as a class of drugs effective May 1, 2019, the PRC remained the primary source of fentanyl trafficked into the United States in 2019, according to a 2020 DEA Intelligence Report.(9)Fentanyl is 80 to 100 times more potent than morphine and killed 18,335 Americans in 2018.(10)Chinese scientists and authorities knew about the coronavirus as early as December 2019, but were ordered by Chinese government officials on January 3, 2020, to transfer samples to state institutions or destroy them.(11)The CCP refused to allow the World Health Organization to visit their country and refused repeated offers of assistance from the U.S. Centers for Disease Control throughout the month of January 2020.(12)The Chinese government did not concede clear evidence of human-to-human transmission of the coronavirus until January 19, 2020.(13)China chose to lock down the city of Wuhan on January 23, 2020, but not before 5,000,000 people had already left the city.(14)Chinese doctors who attempted to provide transparency regarding the consequences of the SARS–CoV–2 virus were arbitrarily arrested, and several remain unaccounted for.(15)The Chinese government imposed travel bans on its own people but told other nations, including neighboring ones, that similar restrictions were unnecessary.(16)There have been more than 714,000 deaths from COVID–19 in the United States and approximately 4,800,000 deaths, globally.(17)The Director of the Federal Bureau of Investigation Christopher Wray recently described the greatest long-term threat to our Nation’s information and intellectual property, and to our economic vitality, is the counterintelligence and economic espionage threat from China..(18)Director Wray unequivocally identified the source of this economic espionage, malignant foreign influence, and menacing threat: when I speak of the threat from China, I mean the Government of China and the Chinese Communist Party..(19)According to the updated 2017 report issued by the Commission on the Theft of American Intellectual Property, the PRC is responsible for coordinating a massive campaign in intellectual property theft, stealing anywhere between $250,000,000,000 and $600,000,000,000 annually from the United States.(20)The IP Commission’s estimate does not include the full cost of patent infringement—an area sorely in need of greater research.(21)The United States Trade Representative has confirmed the findings of the 2017 IP Commission’s report.(22)The IP Commission found that forced technology transfer accounts for anywhere from $180,000,000,000 to $540,000,000,000 per year in lost value for the United States economy; of that value, the IP Commission also found that China accounts for the most of that theft.(23)According to Director Wray, the level of the CCP criminality is so widespread and voluminous that the FBI is opening a new China-related counterintelligence case about every 10 hours and of the nearly 5,000 active FBI counterintelligence cases currently underway across the country, almost half are related to China..(24)The nonprofit investigative body, China Tribunal, detailed in their March 2020 report that the CCP’s campaign of forced organ harvesting against innocent victims could constitute one of the world’s worst atrocities committed in modern times.(25)The 2019 report issued by the Congressional-Executive Commission on China described the failure of the CCP to protect the human rights of its citizens: [The 2019 report] found that the human rights situation has worsened and the rule of law continues to deteriorate, as the Chinese Government and Party increasingly used regulations and laws to assert social and political control . . . The abuse of criminal law and police power to target rights advocates, religious believers, and ethnic minority groups also continues unabated, and reporting on such abuses became increasingly restricted..(26)The criminally negligent actions taken by the CCP following their discovery of the coronavirus contributed to the loss of millions of American jobs and the onset of a global recession.3.Designation of Chinese Communist Party(a)Transnational organized crime groupOn the date of the enactment of this Act, the Attorney General shall designate the Chinese Communist Party as a transnational organized crime group. (b)International criminal organizations target listOn the date of the enactment of this Act, the Director of the Federal Bureau of Investigation shall designate the Chinese Communist Party as a top international criminal organization for the Department of Justice. 4.Amendment for prosecution of Chinese Communist Party(a)In generalChapter 96 of title 18, United States Code, is amended by adding at the end the following new section:1969.Applying certain provisions for purpose of prosecuting Chinese Communist Party.(a)In generalNot later than 90 days after the date of the enactment of the Designating the Chinese Communist Party as a Transnational Organized Crime Group Act, the Attorney General shall report to the Foreign Affairs Committee and Permanent Select Committee on Intelligence of the House of Representatives and the Foreign Relations Committee and Select Committee on Intelligence of the Senate, including—(1)the number and extent of a racketeering activity (as defined under section 1961(1)) committed, aided, or abetted by the Chinese Communist Party; and(2)recommendations for penalties pursuant to sections 1963 or 1964, with respect to any violation of section 1962.(b)Statute of limitationNo statute of limitation that would otherwise preclude prosecution for an offense involving a racketeering activity (as defined under section 1961(1)) shall preclude such prosecution before the date that is 15 years after the date on which such activity is committed by the Chinese Communist Party.(c)Legal liabilitiesThe protections against legal liability offered to any agency or instrumentality of a foreign state under chapter 97 of title 28, United States Code, or any other provision of law, shall not apply to the Chinese Communist Party during an investigation of the commission of a racketeering activity (as defined under section 1961(1)) or if the Chinese Communist Party is charged with committing a racketeering activity (as defined under section 1961(1)). .(b)Clerical amendmentChapter 96 of title 18, United States Code, in the table of contents is amended by adding at the end the following:1969. Applying certain provisions for purpose of prosecuting Chinese Communist Party..